ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_01_FR.txt. CONSEIL DE L'OACI (DÉCL. ZAFRULLA KHAN) 71

Sir Muhammad ZAFRULLA KHAN, Président, fait la déclaration
suivante:

A mon grand regret, il m'est impossible d'admettre que l'article 84
de la Convention, rapproché des articles 5, paragraphe 4, 15 et 18 du
Règlement pour la solution des différends, prévoie le droit d'appeler d'une
décision par laquelle le Conseil de l'OACI rejette une exception prélimi-
naire soutenant qu'il n’a pas compétence pour connaître d'une requête ou
d’une plainte. Il me semble que les considérations qui ont amené la Cour à
la conclusion contraire montrent simplement qu'une disposition à cet effet
serait souhaitable. Si souhaitable que cela soit, cependant, cette constata-
tion ne saurait rernédier à l'absence d’une clause semblable dans la Con-
vention, complétée par les articles pertinents du Règlement. Le plan
général du Règlement exclut la possibilité d’un appel d’une décision du
Conseil rejetant une exception préliminaire contre sa compétence. Pour
rectifier cette situation, à supposer qu'on le juge opportun, il convien-
drait d’amender Ia Convention et le Règlement, et non de leur prêter
un sens qu'ils ne peuvent avoir.

Je ne pense pas non plus que l'article If, section I, de l'Accord de
transit n’envisage que les cas d’injustice ou de préjudice causés par des
mesures licites mais préjudiciables, ni que, dans la mesure où une plainte
déposée aux termes de cette section fait état de mesures illicites comme
cause de l'injustice ou du préjudice allégués, la plainte puisse être assi-
milée à une requête pour ce qui est de la possibilité d’interjeter appel
devant la Cour.

Cependant, la Cour ayant conclu que le Conseil de l'OACTI a compé-
tence pour connaître de la requête et de la plainte qui lui ont été soumises
par le Gouvernement du Pakistan le 3 mars 1971, conclusion à laquelle
je m'associe pleinement, mon désaccord au sujet de la recevabilité de
l'appel de l'Inde revêt un caractère purement académique.

Une grande partie de la plaidoirie du conseil de l’Inde devant la Cour
a été consacrée à l’exposé des irrégularités de procédure qui auraient
été commises par le Conseil de l'OACI lors de l'examen de l'exception
préliminaire soulevée par l'Inde contre la compétence du Conseil pour
connaître de la requête et de la plainte du Pakistan. Cet exposé visait à
convaincre la Cour que la procédure devant le Conseil avait été viciée par
ces prétendues irrégularités et que la décision du Conseil sur l'exception
préliminaire de l'Inde était pour cette raison nulle et de nul effet et devait
être infirmée.

Ces irrégularités dont on fait état rentrent dans deux catégories
principales: celles qui concernent la méthode suivie pour parvenir à la
décision attaquée et celles qui tiennent au fait que le Conseil n'aurait pas
respecté les prescriptions de l’article 15 du Règlement pour la solutron des
différends.

En ce qui concerne la première catégorie, les objections et affirmations
de l'Inde ont été abondamment débattues au Conseil (annexe E, e), Débat,
au mémoire du Gouvernement indien, par. 50-84) et les décisions du

29
CONSEIL DE L’OACI (DÉCL. ZAFRULLA KHAN) 72

président ont été confirmées par celui-ci. Rien de ce qu’a pu dire à cet
égard le conseil de l'Inde devant la Cour n'a fait naître un doute quelcon-
que dans mon esprit à propos de la régularité ou de l'opportunité des
décisions du président et de la procédure suivie par le Conseil.

Pour ce qui est de la seconde catégorie, il suffit pour réfuter les objec-
tions de l'Inde de constater que l’article 15 du Règlement pour la solution
des différends ne se rapporte aucunement à une décision relative à une
exception préliminaire. La question des exceptions préliminaires et de
leur suite fait l’objet de l’article 5 du Règlement, dans le chapitre III qui
traite de la suite que comportent les requêtes. Cet article a un caractère
autonome et il épuise le sujet des exceptions préliminaires. La procédure
prévue pour leur examen est définie au paragraphe 4, ainsi libellé: « Si une
exception préliminaire est soulevée, le Conseil, après avoir entendu les
parties, rend une décision sur cette question préjudicielle avant toute
mesure à prendre en vertu du présent Règlement. » C'est exactement ce que
le Conseil a fait.

L'article 15 du Règlement se trouve au chapitre IV, qui définit les
règles applicables à la « procédure » qui s'engage après qu'une exception
préliminaire a été rejetée et qui concerne le fond d’une affaire. L'article 15,
intitulé « Décision », concerne manifestement une décision au fond, et ne
revient pas sur la décision prise sur une exception préliminaire en tant que
question préjudicielle avant que s ‘engage la procédure au fond.

Le procès-verbal des débats au Conseil ne fait pas apparaître que l'Inde
ait insisté pour que le Conseil se conforme aux prescriptions de l'article
15. Même devant la Cour, certaines irrégularités ont été évoquées pour
la première fois dans la plaidoirie du conseil de l'Inde, qui a mentionné
encore d’autres irrégularités dans sa réplique. Quoi qu’il en soit, il est
clair que l'article 15 du Règlement ne s'applique nullement à une déci-
sion sur une exception préliminaire. C’est ce que le Conseil a supposé à
juste titre et aucun de ses membres n'a exprimé d’avis contraire.

M. LACHS, juge, fait la déclaration suivante:

Estimant que certaines observations doivent être faites sur divers
aspects de l’arrêt, je me prévaux du droit conféré par l’article 57 du Statut
de la Cour pour présenter la déclaration qui suit.

I

Je souscris pleinement aux conclusions de la Cour concernant sa
compétence pour connaître de l’appel, mais n’en voudrais pas moins
formuler des observations complémentaires sur l'interprétation de
l'article 84 de la Convention de Chicago relative à l'aviation civile interna-

30
